NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                        2009-3134

                                      DEAN T. HARA,

                                                  Petitioner,

                                             v.

                       OFFICE OF PERSONNEL MANAGEMENT,

                                                  Respondent.

                Petition for review of the Merit Systems Protection Board
                                  in PH0831080099-I-2.

                                       ON MOTION

Before NEWMAN, Circuit Judge.

                                         ORDER

        Dean T. Hara moves to stay the briefing schedule in this petition for review

pending disposition of a related district court case Gill et al. v. Office of Personnel

Management, 1:09-CV-10309-JLT (D. Mass.). The Office of Personnel does not

oppose.

        Upon consideration thereof,

        IT IS ORDERED THAT:

        The motion is granted and the briefing schedule is stayed pending disposition of

the related case by the district court. Hara is directed to file a status report with this

court every 90 days concerning the status of the district court litigation. Hara is also

directed to inform this court within 30 days of the district court's final disposition of the

case.
                                      FOR THE COURT


      MAY 18 2009
                                      /s/ Jan Horbaly
            Date                      Jan Horbaly
                                      Clerk              JILgo
                                                 U.S. *DUNI OF APPEALS FO
                                                     THE FEDERAL CIRCUIT
                                                                            R
cc:    Cathy A. Harris, Esq.
       Hillary A. Stern, Esq.                         MAY 18 2009
s8                                                          iUtiDnLi
                                                          CLERK




2009-3134                       -2-